Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al (US20150224506A1 published 08/13/2015; hereinafter Spence).
Regarding claim 1, Spence teaches an isolator system (a single-use disposable isolation container assembly – paragraph 11) comprising: 
a workspace (an interior area 18 – Fig. 2) (a closed environment within the container 12 – paragraph 115) isolated from an exterior space (an exterior of the container assembly 12 – Fig. 2) by a partition (a container assembly 12 isolates the interior area 18 – Fig. 2); 
a glove (flexible barrier 16 – Fig. 5) provided to the partition so that an external surface of the glove is exposed to the workspace (side of the flexible barrier 16 in the interior area 18 – Figs. 2-5) and an internal surface of the glove communicates with the exterior space (side of the flexible barrier 16 faces on the exterior of the container assembly 12 and interior area 18 – Fig. 2), the glove including: 
an operating part provided inside the glove at a tip-end of the glove (a tool for manipulating items within the chamber is integrated within the flexible barrier 16 – paragraph 105), the operating part being configured to be gripped by an arm of a robot within the internal surface of the glove (the tool may be manipulated by a robotic device from outside of the container – paragraph 105), and 
a hand part (the tool comprises manipulation features – paragraph 143 and Fig. 5) located outside the internal surface of the glove and exposed to the workspace (handles 520 or other features or mechanism for engaging internal components located in the interior area 18 – Figs. 2-5), the hand part being connected to the operating part at the tip-end of the glove (handles 520 or other features or mechanism for engaging internal components are connected to the tool for manipulating items at the tip of the barrier 16 – Fig. 5), the hand part including a plurality of pawls configured to grip a workpiece (handles 520 for engaging internal components, such as, for example, handles 50h on a binding column manifold 50 – paragraph 143 and Fig. 5), and the operating part is configured to be manipulated by a grip part of the robot (the tool is configured to releasably connect with an adapter 210 on an end portion of arm 230 of robotic device 20 – paragraph 114) to operate the plurality of pawls of the hand part (the adapter 210 connects the arm 230 of robotic device 20 to operate the handles 520 – Fig. 9G) when the grip part of the arm of the robot grips the operating part within the internal surface of the glove (the adapter 210 is on the internal side of the barrier 16 – Fig. 9H); and 
the robot configured to insert the arm into the glove and perform a work process in the workspace (the arm 230 of robotic device 20 is inserted into the barrier 16 and performs work inside the interior area 18 – paragraphs 114-115).
Regarding claim 3, Spence teaches the isolator system of claim 1, wherein when a base-end of the glove contracts (an outer perimeter regions of the barrier sheet 16t is capable of contracting – Fig. 5), the tip-end of the glove is positioned at a given position (the manipulation device attached to or integrated with or within the barrier 16 is at a position to do work – Fig. 9H and paragraphs 114-115). 
Regarding claim 4, Spence teaches the isolator system of claim 1, wherein a base-end of the glove (an outer perimeter regions of the barrier sheet 16t is capable of contracting – Fig. 5) is formed in a bellows shape that is extendable and contractible (the barrier 16 is bellows shaped and includes one or more folds, pleats or undulations – paragraph 155 and Fig. 5).
Regarding claim 6, Spence teaches the isolator system of claim 1, further comprising a hand disposed in the workspace of an isolator (handles 520 or other features or mechanism for engaging internal components located in the interior area 18 – Figs. 2-5) and configured to hold the workpiece (handles 520 for engaging internal components, such as, for example, handles 50h on a binding column manifold 50 – paragraph 143 and Fig. 5).
Regarding claim 7, Spence teaches the isolator system of claim 1, further comprising a bellows member disposed inside the glove (the barrier 16 is a bellows and includes one or more folds, pleats or undulations – paragraph 155 and Fig. 5) and configured to be extendable and contractible (barrier 16 is extendable and contractible – Fig. 5).
Regarding claim 8, Spence teaches an isolator system comprising:
a workspace isolated from an exterior space  (an interior area 18 – Fig. 2) (a closed environment within the container 12 – paragraph 115) by a partition (a container assembly 12 isolates the interior area 18 – Fig. 2); and 
a glove (flexible barrier 16 – Fig. 5) provided to the partition so that an external surface of the glove is exposed to the workspace (side of the flexible barrier 16 in the interior area 18 – Figs. 2-5) and an internal surface of the glove communicates with the exterior space (side of the flexible barrier 16 faces on the exterior of the container assembly 12 and interior area 18 – Fig. 2), the glove including: 
an operating part provided inside the glove at a tip-end of the glove (a tool for manipulating items within the chamber is integrated within the flexible barrier 16 – paragraph 105), the operating part being configured to be gripped by an arm of a robot within the internal surface of the glove (the tool may be manipulated by a robotic device from outside of the container – paragraph 105), and 
a hand part (the tool comprises manipulation features – paragraph 143 and Fig. 5) located outside the internal surface of the glove and exposed to the workspace (handles 520 or other features or mechanism for engaging internal components located in the interior area 18 – Figs. 2-5), the hand part being connected to the operating part at the tip-end of the glove (handles 520 or other features or mechanism for engaging internal components are connected to the tool for manipulating items at the tip of the barrier 16 – Fig. 5), the hand part including a plurality of pawls configured to grip a workpiece (handles 520 for engaging internal components, such as, for example, handles 50h on a binding column manifold 50 – paragraph 143 and Fig. 5), and the operating part is configured to be manipulated by a grip part of the robot (the tool is configured to releasably connect with an adapter 210 on an end portion of arm 230 of robotic device 20 – paragraph 114) to operate the plurality of pawls of the hand part (the adapter 210 connects the arm 230 of robotic device 20 to operate the handles 520 – Fig. 9G) when the grip part of the arm of the robot grips the operating part within the internal surface of the glove (the adapter 210 is on the internal side of the barrier 16 – Fig. 9H). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Cushman (US Patent No. 5,410,944 A published 05/02/1995).
Regarding claim 5, Spence teaches the isolator system of claim 1, further comprising a glove holding member (robotic arm coupler 910c – Figs. 9E-G) disposed inside the glove (the robotic arm coupler 910c resides outside of the interior area 18 and is located inside the barrier 16 – Figs. 2 and 9G) 
However, Spence does not teach that the glove holding member having a plurality of rods and spherical joints connecting the plurality of rods, each rod of the plurality of rods being formed in a telescopic manner.
Cushman teaches a robot arm having a plurality of rods (linear encoders 12, 13, 19, 20 – Fig. 1) and spherical joints (the linear encoder 112 and 114 attached via ball joints 116 and 117 – Fig. 9) connecting the plurality of rods (linear encoders of Fig. 1 and Fig. 9 share identical mounts), each rod of the plurality of rods being formed in a telescopic manner (linear encoders 12, 13, 19, 20 are telescopic – Fig. 1). It would be advantageous to use a robot arm with a plurality of spherical joints and telescoping rods to gain wider ranges of motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robot arm, as taught by Spence, with the telescoping robot arm, taught by Cushman, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Spence and Cushman all teach robot arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797